
	
		I
		111th CONGRESS
		1st Session
		H. R. 3389
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2009
			Mr. Forbes introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 37, United States Code, to ensure that
		  members of the Armed Forces stationed outside the United States during 2009 can
		  take full advantage of the credits available for first-time home buyers, to
		  provide for the waiver of recapture of the credit for members who are
		  restationed, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bring Assistance to Heroes Act of
			 2009.
		2.Modifications of
			 first-time homebuyer credit for military personnel
			(a)Extension of
			 first-time homebuyer credit for military personnel stationed outside the United
			 States; waiver of recapture of creditSection 403 of title 37, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(p)Application of
				first-time homebuyer credit for military personnel(1)Section 36(h) of the Internal Revenue Code
				of 1986, relating to termination of first-time homebuyer credit, shall be
				applied by substituting December 1, 2010 for December 1,
				2009 if the taxpayer (or the spouse of the taxpayer) serves on
				qualified official extended duty (as defined in section 121(d)(9)(C) of the
				Internal Revenue Code of 1986) outside the United States at any time during the
				1st 11 months of 2009.
						(2)(A)In the case of a member of the Armed
				Forces—
								(i)paragraph (1) of section 36(f) of the
				Internal Revenue Code of 1986, shall not apply; and
								(ii)paragraph (2) of such section shall
				not apply if—
									(I)such member receives Government orders for
				service on qualified official extended duty (as defined in section 121(d)(9)(C)
				of the Internal Revenue Code of 1986); and
									(II)such orders are received after the
				date of the purchase of the principal residence and before the date that
				paragraph (2) of such section 36(f) would otherwise apply.
									(B)Subparagraph (A) applies regardless of
				whether the Government orders provide for the return of the member to the
				original duty station at the end of such extended
				duty.
							.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect as if included in the amendments made by
			 section 1006 of the American Recovery and Reinvestment Tax Act of 2009.
			
